                Case:
ILND 450 (Rev. 10/13)    1:19-cv-03191
                      Judgment in a Civil Action   Document #: 47 Filed: 07/02/19 Page 1 of 1 PageID #:556

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

Yana Mazya,

Plaintiff(s),
                                                                    Case No. 19 C 3191
v.                                                                  Judge Gary Feinerman

Northwestern Lake Forest Hospital,

Defendant(s).

                                                     JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
          Defendant(s) shall recover costs from plaintiff(s).


                other: Judgment is entered in favor of Defendants Northwestern Lake Forest Hospital, et al., and
against Plaintiff Tiki Taylor. Plaintiff Taylor's claims are dismissed without prejudice to those claims being
pursued before the governing collective bargaining agreement's grievance and arbitration process.

This action was (check one):

     tried by a jury with Judge     presiding, and the jury has rendered a verdict.
     tried by Judge     without a jury and the above decision was reached.
     decided by Judge Gary Feinerman.



Date: 7/2/2019                                                   Thomas G. Bruton, Clerk of Court

                                                                 /s/ Jackie Deanes , Deputy Clerk
